NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a1108n.06

                                           No. 12-5170
                                                                                         FILED
                                                                                     Oct 25, 2012
                             UNITED STATES COURT OF APPEALS
                                                                               DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT

DAVID WILLIAM BROWN,                                 )
                                                     )
       Petitioner-Appellant,                         )       ON APPEAL FROM THE UNITED
                                                     )       STATES DISTRICT COURT FOR
v.                                                   )       THE EASTERN DISTRICT OF
                                                     )       KENTUCKY
KAREN HOGSTEN, Warden,                               )
                                                     )
       Respondent-Appellee.                          )


       Before: MARTIN and WHITE, Circuit Judges; ECONOMUS, District Judge.*


       PER CURIAM. David William Brown, a pro se federal prisoner, appeals the denial of his

petition filed under 28 U.S.C. § 2241 for a writ of habeas corpus. He also moves for leave to

proceed in forma pauperis.

       In 2002, a jury convicted Brown both of possessing stolen firearms in violation of 18 U.S.C.

§ 922(j), and of possessing those firearms after having been convicted of a felony in violation of 18
U.S.C. § 922(g)(1). The district court enhanced Brown’s section 922(g)(1) sentence because he had

previously been convicted of at least three violent felonies. See 18 U.S.C. § 924(e). The district

court imposed two concurrent sentences of 262 months of imprisonment. Brown did not appeal his

convictions.

       In February 2011, Brown moved under 28 U.S.C. § 2255 to vacate his sentences. Based on

his reading of Begay v. United States, 553 U.S. 137 (2008), Brown presented two arguments (1) that

he was not subject to the enhanced penalty under 18 U.S.C. § 924(e); and (2) that the sentence


       *
         The Honorable Peter C. Economus, United States Senior District Judge for the Northern
District of Ohio, sitting by designation.
                                            No. 12-5170
                                                -2-

imposed for possessing stolen firearms exceeded the statutory maximum. The district court denied

the motion as untimely. Brown did not appeal the district court’s decision.

         In May 2011, Brown filed a section 2241 petition in the United States District Court for the

Eastern District of Kentucky, the district court having jurisdiction over his current custodian. Again

invoking Begay, Brown argued that his sentence violated the Fifth Amendment for two reasons: first,

because the prior conviction for burglary did not constitute a “violent felony;” and second, because

trial counsel was ineffective for failing to appeal his convictions. The district court denied the
petition and Brown filed a timely appeal.

         We review the district court’s judgment de novo. See Charles v. Chandler, 180 F.3d 753,

755 (6th Cir. 1999). Brown’s section 2241 petition challenges the validity of his conviction and

sentence. Generally, a prisoner challenging a conviction or imposition of a sentence must file under

section 2255, whereas a prisoner must challenging the execution of the sentence must file under

section 2241. Id. at 755–56. Brown may proceed under section 2241 only if he properly invokes

the section 2255(e) exception, or “savings clause,” which requires him to show that section 2255 is

inadequate or ineffective to test the legality of his detention. Brown may avail himself of the

exception only by presenting a credible claim of actual innocence that is not cognizable in a

successive section 2255 motion. Martin v. Perez, 319 F.3d 799, 804 (6th Cir. 2003); United States
v. Peterman, 249 F.3d 458, 462 (6th Cir. 2001). Brown may also satisfy this burden by showing that

there has been an intervening change in the law that establishes his actual innocence. Peterman, 249
F.3d at 461-62.

         Brown fails to invoke the exception, however, because he does not claim that there has been

an intervening change in the law that establishes his actual innocence of the firearms offenses. Id.

at 461–62. His reliance on Begay is misplaced, because it is a sentencing-error case, and claims of

sentencing error may not serve as the basis for an actual innocence claim. See id. at 462.

         We grant the motion for leave to proceed in forma pauperis and affirm the district court’s

order.